Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claims 4-10 are allowed.

Applicant has amended independent claim 4 in response to the office action mailed 20 AUG 21.  The amendment and arguments found on pages 5-8 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

DeBoer (US 9,899,160), Kuhl (US 2010/00096930), Domurath (US 2019/0215991) and Askan (US 2019/0279829) all teach circuit breakers with multiple semiconductor switches. The references share some similarities with Applicant’s invention but they do not read on the claims.

The following is an examiner’s statement of reasons for allowance:
Claim 4 is allowable because the prior art of record does not teach or fairly suggest a flexible circuit breaker comprising all the features as recited in the claims and in combination with each of the at least two semiconductor switches are is configured to carry a defined current, wherein each of the at least two semiconductor switches is monitored individually in relation to the current flowing therethrough, wherein the first output is assigned to the first semiconductor switch, wherein by a selection using the at least one selection device, one selects whether the current flowing through thea second semiconductor switch is assigned to the second output or the first output, wherein in an initialization phase, the first output and the second output are monitored to determine whether the first output and the second output are electrically connected to each other, and if an electrical connection is found, a status is signaled on a at least one display element that the electrical connection exists.

Claims 5-10 are allowable as they depend from claim 4, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839